Exhibit 10.5

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”), dated the 8th day of
February, 2019, is by and between PetroQuest Energy, Inc., a Delaware
corporation (the “Corporation”), and [_______________], an individual
(“Indemnitee”).

RECITALS

A. Competent and experienced persons are reluctant to serve or to continue to
serve as directors, managers and/or officers of legal entities or in other
capacities unless they are provided with adequate protection through insurance
or indemnification (or both) against claims and actions against them arising out
of their service to and activities on behalf of the entity.

B. The current uncertainties relating to the availability of adequate insurance
have increased the difficulty for companies of attracting and retaining
competent and experienced persons to serve in such capacity.

C. The Board of Directors of the Corporation (the “Board of Directors”) has
determined that enhancing the ability of the Corporation to retain and attract
as directors and/or officers the most capable persons is in the best interests
of the Corporation, and that the Corporation therefore should seek to assure
such persons that indemnification and insurance coverage is available, at the
Corporation’s own expense, on an ongoing basis.

D. As a supplement to and in the furtherance of the Corporation’s Amended and
Restated Certificate of Incorporation (as may be amended or restated from time
to time, the “Certificate of Incorporation”), the Corporation’s Amended and
Restated Bylaws (as may be amended or restated from time to time, the “Bylaws”),
and the organizational documents of any direct or indirect subsidiary of the
Corporation (such organizational documents, together with the Certificate of
Incorporation and the Bylaws, the “Constituent Documents”), it is reasonable,
prudent, desirable and necessary for the Corporation contractually to obligate
itself to indemnify, and to pay in advance expenses and losses on behalf of,
directors and officers to the fullest extent permitted by law so that they will
serve or continue to serve the Corporation free from undue concern that they
will not be so indemnified and that their expenses will not be so paid in
advance.

E. This Agreement is not a substitute for, nor does it diminish or abrogate any
rights of Indemnitee under, the Constituent Documents or any resolutions adopted
pursuant thereto (including any contractual rights of Indemnitee that may exist
under any other agreement, as a matter of law or otherwise, both as to actions
in the Indemnitee’s capacity as an Indemnitee, and as to actions in any other
capacity). In the event of conflict of any provision(s) of any Constituent
Document and this Agreement, the provision(s) of the Constituent Document and
this Agreement shall be interpreted together in the manner that is most
favorable to the Indemnitee.

F. Indemnitee is or will be a director, manager and/or officer of the
Corporation or one of its direct or indirect subsidiaries and his or her
willingness to serve or continue to serve in such capacity is predicated, in
substantial part, upon the Corporation’s willingness to indemnify him or her to
the fullest extent permitted by the laws of the State of Delaware and upon the
other undertakings set forth in this Agreement.

G. Indemnitee may have certain rights to indemnification and/or insurance
provided by the Other Indemnitors (as defined below), which Indemnitee and the
Other Indemnitors intend to be secondary to the primary obligation of the
Corporation to indemnify Indemnitee as provided herein, with



--------------------------------------------------------------------------------

the Corporation’s acknowledgement and agreement to the foregoing being a
material condition to Indemnitee’s willingness to serve on the Board of
Directors.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and the Indemnitee’s agreement to provide services to the Corporation, the
Corporation and Indemnitee hereby agree as follows:

ARTICLE 1

CERTAIN DEFINITIONS

Capitalized terms used but not otherwise defined in this Agreement have the
meanings set forth below:

“Chancery Court” means the Court of Chancery of the State of Delaware.

“Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other Enterprise, whether or not for
profit, that is, directly or indirectly, controlled by the Corporation. For
purposes of this definition, the term “control” means the possession, directly
or indirectly, of the power to direct, or cause the direction of, the management
or policies of an Enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise.

“Corporate Status” means the status of a person who is or was (including prior
to the date hereof) a director, officer, employee, partner, member, manager,
trustee, fiduciary or agent of the Corporation, any of the Corporation’s direct
or indirect subsidiaries, or of any other Enterprise on behalf of which such
person is or was serving at the request of the Corporation or any of the
Corporation’s direct or indirect subsidiaries, including, for the avoidance of
doubt, serving at the request of an Enterprise in connection with the closing of
the Restructuring Transactions (as defined in that certain Debtors’ First
Amended Chapter 11 Plan of Reorganization as Immaterially Modified as of
January 28, 2019 with the United States Bankruptcy Court for the Southern
District of Texas, Houston Division in In re: PetroQuest Energy, Inc., et al.,
Case No. 18-36322 (DRJ), which was confirmed by order of the Court entered
January 31, 2019 (as amended, the “Plan”)), including the incorporation and
initial activities of the Corporation. In addition to any service at the actual
request of the Corporation, Indemnitee will be deemed, for purposes of this
Agreement, to be serving or to have served at the request of the Corporation as
a director, officer, employee, partner, member, manager, trustee, fiduciary or
agent of another Enterprise if Indemnitee is or was serving as a director,
officer, employee, partner, member, manager, fiduciary, trustee or agent of such
Enterprise and (i) such Enterprise is or at the time of such service was a
Controlled Affiliate, (ii) such Enterprise is or at the time of such service was
an employee benefit plan (or related trust) sponsored or maintained by the
Corporation or a Controlled Affiliate or (iii) the Corporation or a Controlled
Affiliate, directly or indirectly, caused Indemnitee to be nominated, elected,
appointed, designated, employed, engaged or selected to serve in such capacity.

“Disinterested Director” means a director of the Corporation who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

“Enterprise” means the Corporation and any other corporation, partnership,
limited liability company, joint venture, employee benefit plan, trust or other
entity or other enterprise.

 

2



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute thereto, and the rules and regulations of the United States
Securities and Exchange Commission promulgated thereunder.

“Expenses” means any and all reasonable costs including, but not limited to,
fees and charges, expenses and disbursements, including any and all attorney’s
fees, disbursements and retainers, court costs, transcript costs, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, fax transmission charges, secretarial
services, delivery service fees and all other fees, expenses or disbursements,
actually paid or incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding or in connection with seeking
indemnification or other rights under this Agreement. Expenses will also include
(a) Expenses actually paid or incurred in connection with any appeal resulting
from any Proceeding, including the premium, security for and other costs
relating to any appeal bond or its equivalent and (b) for purposes of Article 4
only, Expenses actually incurred by Indemnitee in connection with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by Proceeding or otherwise. Expenses, however, will not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee.

“Independent Counsel” means an attorney or firm of attorneys that is experienced
in matters of corporation law and neither currently is, nor in the past five
(5) years has been, retained to represent: (a) the Corporation, any subsidiary
of the Corporation, or Indemnitee in any matter material to any such party
(other than with respect to matters concerning the Indemnitee under this
Agreement and/or the indemnification provisions of the Constituent Documents, or
of other indemnitees under similar indemnification agreements) or (b) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” does not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing the Corporation,
any subsidiary of the Corporation, or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

“Investment Manager” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, has the power to
direct or control the investment decisions of such Person.

“Losses” means any and all (a) losses, claims, liabilities, contingencies,
judgments, orders, damages, amounts paid or payable in settlement, fines
(including excise taxes and penalties assessed with respect to employee benefit
plans), penalties (in each case, whether civil, criminal or otherwise), and
Expenses, (b) interest, assessments, federal, state, local, or foreign taxes
imposed as a result of the actual or deemed receipt thereof or hereunder and
(c) other charges paid or payable in connection with or in respect of any of the
foregoing.

“Other Indemnitors” means (a) any employer of Indemnitee; (b) any Enterprise in
which an Indemnitee is a partner, member or equity holder; (c) any Enterprise
for whom Indemnitee is serving as a director of the Corporation at the request
of such Enterprise; (d) any other source of indemnification to or any Person
required to provide indemnification for the benefit of the Indemnitee; (e) any
affiliate of any Person described in the foregoing clauses (a), (b), (c) or (d);
and (f) any insurer of any Person described in the foregoing clauses (a), (b),
(c), (d) or (e), in each such case, to the extent Indemnitee has rights to
indemnification and/or insurance provided by such Enterprise, insurer or other
Person in connection with his or her service as a director of the Corporation.

 

3



--------------------------------------------------------------------------------

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity and includes the meaning set forth in
Sections 13(d) and 14(d) of the Exchange Act.

“Proceeding” means any threatened, pending or completed action, suit, claim,
demand, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, including any and all appeals, in each case, whether brought by or
in the right of the Corporation (or any of its direct or indirect subsidiaries)
or otherwise, whether civil, criminal, administrative or investigative, whether
formal or informal, whether made pursuant to federal, state, local, or foreign
law or otherwise, and whether or not commenced prior to the date of this
Agreement, in which Indemnitee was, is or will be involved as a party or
otherwise, by reason of or relating to Indemnitee’s Corporate Status and by
reason of or relating to either (a) any action or alleged action taken by
Indemnitee (or failure or alleged failure to act) or of any action or alleged
action (or failure or alleged failure to act) on Indemnitee’s part, while acting
in his or her Corporate Status or (b) the fact that Indemnitee is or was serving
at the request of the Corporation (or of any of its direct or indirect
subsidiaries) as director, officer, employee, partner, member, manager, trustee,
fiduciary or agent of another Enterprise, in each case, whether or not serving
in such capacity at the time any Loss or Expense is paid or incurred for which
indemnification or advancement of Expenses can be provided under this Agreement,
except one initiated by Indemnitee to enforce his or her rights under this
Agreement. For purposes of this definition, the term “threatened” will be deemed
to include Indemnitee’s good faith belief that a claim or other assertion might
lead to institution of a Proceeding.

References to “serving at the request of the Corporation” include any service as
a director, officer, employee, partner, member, manager, trustee, fiduciary or
agent of the Corporation (or any of its direct or indirect subsidiaries) which
imposes duties on, or involves services by, such director, officer, employee
partner, member, manager, trustee, fiduciary or agent with respect to any
employee benefit plan, its participants or beneficiaries; and a person who acted
in good faith and in a manner he or she reasonably believed to be in and not
opposed to the best interests of the participants and beneficiaries of an
employee benefit plan will be deemed to have acted in a manner “not opposed to
the best interests of the Corporation” as referred to under applicable law or in
this Agreement.

ARTICLE 2

SERVICES TO THE CORPORATION

2.1 Services to the Corporation. Indemnitee agrees to serve as a director or
officer of the Corporation. Indemnitee may at any time and for any reason resign
from such position (subject to any other contractual obligation or any
obligation imposed by operation of law), in which event, the Corporation will
have no obligation under this Agreement to continue Indemnitee in such position
after the date of such resignation; provided however, the indemnification
provided under this Agreement shall continue as to Indemnitee for any action
taken or not taken while serving in an indemnified capacity even though
Indemnitee may have ceased to serve in such capacity. This Agreement will not be
construed as giving Indemnitee any right to be retained in the employ of the
Corporation (or any other Enterprise). For purposes of Articles 2 through 13,
“Corporation” shall include PetroQuest Energy, Inc. and each of its direct or
indirect subsidiaries.

ARTICLE 3

INDEMNIFICATION

3.1 Corporation Indemnification. The Corporation hereby agrees to hold harmless
and indemnify Indemnitee to the fullest extent permitted by applicable law, as
such may be amended from time to time, but subject to the limitations expressly
provided in this Agreement. For purposes of this

 

4



--------------------------------------------------------------------------------

Agreement, the meaning of the phrase “to the fullest extent permitted by law”
will include to the fullest extent permitted by the General Corporation Law of
the State of Delaware (as amended from time to time, the “DGCL”) or any statute
that replaces or succeeds the relevant sections of the DGCL with respect to such
matters. In furtherance of the foregoing indemnification, and without limiting
the generality thereof:

(a) Proceedings Other Than Proceedings by or in the Right of the Corporation.
Except as otherwise provided in this Article 3, Indemnitee shall be entitled to
the rights of indemnification provided in this Section 3.1(a) if, by reason of
his or her Corporate Status, the Indemnitee is, or is threatened to be made, a
party to or participant in, or otherwise requires representation of counsel in
connection with, any Proceeding other than a Proceeding by or in the right of
the Corporation. Pursuant to this Section 3.1(a), Indemnitee shall be
indemnified to the fullest extent permitted by law against all Expenses and
Losses, and any and all federal, state, local or foreign taxes imposed as a
result of the actual or deemed receipt of any payments under this Agreement,
that are actually and reasonably paid or incurred by him or her, or on his or
her behalf, in connection with such Proceeding.

(b) Proceedings by or in the Right of the Corporation. Except as otherwise
provided in this Article 3, Indemnitee shall be entitled to the rights of
indemnification provided in this Section 3.1(b) if, by reason of his or her
Corporate Status, the Indemnitee is, or is threatened to be made, a party to or
participant in, or otherwise requires representation of counsel in connection
with, any Proceeding brought by or in the right of the Corporation. Pursuant to
this Section 3.1(b), Indemnitee shall be indemnified to the fullest extent
permitted by law against all Expenses, and any and all federal, state, local or
foreign taxes imposed as a result of the actual or deemed receipt of any
payments under this Agreement, that are actually and reasonably paid or incurred
by him or her, or on his or her behalf, in connection with such Proceeding;
provided, however, that if applicable law so requires, no indemnification
against such Expenses shall be made in respect of any claim, issue or matter in
such Proceeding as to which Indemnitee shall have been adjudged to be liable to
the Corporation unless and to the extent that the Chancery Court shall determine
that such indemnification may be made.

(c) Indemnification of Appointing Stockholder. Except as otherwise provided in
this Article 3, if (i) Indemnitee is or was appointed by or affiliated with one
or more Persons that is an equity owner of the Corporation (such Persons,
together with their affiliates and Investment Managers and their affiliates, the
“Appointing Stockholder”), and (ii) the Appointing Stockholder was, is or
becomes a party to, or was or is threatened to be made a party to, or was or is
otherwise involved in, any Proceeding relating to or arising by reason of
(x) the Appointing Stockholder’s position as a member of, lender to, or equity
holder of the Corporation, (y) the Appointing Stockholder’s position as a former
noteholder or holder of debt securities of the Corporation, or a party to that
certain Restructuring Support Agreement, dated as of November 6, 2018, by and
among the Company (as defined therein), the Prepetition Term Loan Lenders (as
defined therein), the Prepetition Second Lien Noteholders (as defined therein),
and the Prepetition Second Lien PIK Noteholders (as defined therein) (as
amended, modified, restated or supplemented from time to time), or
(z) Appointing Stockholder’s appointment of or affiliation with Indemnitee or
any other director, including any alleged misappropriation of an asset or
corporate opportunity of the Corporation, any claim of misappropriation or
infringement of intellectual property relating to the Corporation, any alleged
false or misleading statement or omission made by the Corporation (or on its
behalf) or its employees or agents, or any allegation of inappropriate control
or influence over the Corporation or its Board of Directors, members, officers,
equity holders or debt holders, then the Appointing Stockholder will be entitled
to indemnification to the fullest extent permitted by law hereunder for any and
all Expenses and Losses, and any and all federal, state, local or foreign taxes
imposed as a result of the actual or deemed receipt of any payments under this

 

5



--------------------------------------------------------------------------------

Agreement, that are actually and reasonably paid or incurred by Indemnitee in
connection with such Proceeding, to the same extent as Indemnitee, and the terms
of this Agreement as they relate to procedures for indemnification of Indemnitee
and advancement of Expenses and Losses shall apply to any such indemnification
of the Appointing Stockholder, mutatis mutandis.

(d) Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification otherwise provided for in this Section 3.1 of this
Agreement, the Corporation shall and hereby does indemnify and hold harmless
Indemnitee to the fullest extent permitted by law against all Expenses and
Losses, and any and all federal, state, local or foreign taxes imposed as a
result of the actual or deemed receipt of any payments under this Agreement
actually and reasonably paid or incurred by him or her or on his or her behalf
if, by reason of his Corporate Status, he or she is, or is threatened to be
made, a party to or participant in, or otherwise requires representation of
counsel in connection with, any Proceeding (including a Proceeding by or in the
right of the Corporation), including, without limitation, all liability arising
out of the negligence or active or passive wrongdoing of Indemnitee. The only
limitation that shall exist upon the Corporation’s obligations pursuant to this
Agreement shall be that the Corporation shall not be obligated to make any
payment to Indemnitee that is finally determined (under the procedures, and
subject to the presumptions, set forth in Articles 6 and Section 8.2 hereof) to
be unlawful.

3.2 Mandatory Indemnification if Indemnitee is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement (other than Section 6.9),
to the extent that Indemnitee has been successful, on the merits or otherwise,
in defense of any Proceeding or any part thereof, the Corporation will indemnify
Indemnitee to the fullest extent permitted by law against all Expenses that are
actually and reasonably paid or incurred by Indemnitee in connection therewith.
If Indemnitee is not wholly successful in such Proceeding, but is successful, on
the merits or otherwise, as to one or more but fewer than all claims, issues or
matters in such Proceeding, the Corporation will indemnify and hold harmless
Indemnitee against all Expenses actually and reasonably paid or incurred by
Indemnitee in connection with each successfully resolved claim, issue or matter
on which Indemnitee was successful. For purposes of this Section 3.2, the
termination of any Proceeding, or any claim, issue or matter in such Proceeding,
by dismissal with or without prejudice will be deemed to be a successful result
as to such Proceeding, claim, issue or matter.

3.3 Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party, the Corporation will indemnify Indemnitee to the fullest extent
permitted by law against all Expenses actually and reasonably paid or incurred
by Indemnitee on his or her behalf in connection therewith.

3.4 Exclusions. Notwithstanding any other provision of this Agreement, the
Corporation will not be obligated under this Agreement to provide
indemnification in connection with the following:

(a) Any Proceeding (or part of any Proceeding) initiated or brought voluntarily
by Indemnitee against the Corporation or its directors, officers, employees or
other indemnities, unless (i) the Board authorized the Proceeding (or any part
of any Proceeding) prior to its initiation, (ii) the Corporation provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Corporation under applicable law, (iii) the proceeding was initiated to
establish or enforce a right to indemnification under this Agreement, any other
agreement or insurance policy, or under the Constituent Documents (unless a
court of competent jurisdiction determines in a final non-appealable order
determines that each of the material assertions made by the Indemnitee was not
made in good faith or was frivolous), or (iv) as otherwise required

 

6



--------------------------------------------------------------------------------

under the laws of the State of Delaware; provided, however, that nothing in this
Section 3.4(a) shall limit the right of Indemnitee to be indemnified under
Section 8.4.

(b) In respect of any claim, issue or matter as to which Indemnitee was acting
in his or her Corporate Status and in such capacity shall have been adjudged
pursuant to a non-appealable final order to have failed to act in good faith and
in a manner such Indemnitee reasonably believed to be in or not opposed to the
best interests of the Corporation, in each such case, unless, and only to the
extent that, the court in which such claim, action, suit or proceeding was
brought shall determine upon application that, despite the adjudication of the
foregoing but in view of all circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such expenses and/or losses which such
court shall deem proper.

(c) With respect to any criminal action or proceeding, if Indemnitee had
reasonable cause to believe such Indemnitee’s conduct was unlawful, in each such
case, unless, and only to the extent that, the court in which such claim,
action, suit or proceeding was brought shall determine upon application that,
despite the adjudication of the foregoing but in view of all circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnity for such
expenses and/or losses which such court shall deem proper.

(d) For an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Corporation within the meaning of
Section 16(b) of the Exchange Act or any similar successor statute.

(e) If a final decision by a court of competent jurisdiction from which there is
no further right to appeal determines that such indemnification is prohibited by
applicable law.

ARTICLE 4

ADVANCEMENT OF EXPENSES

4.1 Expense Advances. Except as set forth in Section 4.2, the Corporation will,
if requested by Indemnitee, advance, to the fullest extent permitted by law, to
Indemnitee (hereinafter an “Expense Advance”) any and all Expenses actually and
reasonably paid or incurred by Indemnitee in connection with any Proceeding
(whether prior to or after its final disposition). Indemnitee’s right to each
Expense Advance will not be subject to the satisfaction of any standard of
conduct and will be made without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement, or under
provisions of the Constituent Documents or otherwise. Each Expense Advance will
be unsecured and interest free and will be made by the Corporation without
regard to Indemnitee’s ability to repay the Expense Advance; provided, however,
that, if applicable law requires, an Expense Advance will be made only upon
delivery to the Corporation of a written undertaking (hereinafter an
“Undertaking”), by or on behalf of Indemnitee, to repay such Expense Advance if
it is ultimately determined, by final decision by a court or arbitrator, as
applicable, from which there is no further right to appeal, that Indemnitee is
not entitled to be indemnified for such Expenses under the Constituent
Documents, the DGCL, this Agreement or otherwise. An Expense eligible for an
Expense Advance will include any and all reasonable Expenses incurred pursuing
an action to enforce the right of advancement provided for in this Article 4,
including Expenses incurred preparing and forwarding statements to the
Corporation to support the Expense Advances claimed.

4.2 Exclusions. Indemnitee will not be entitled to any Expense Advance in
connection with any of the matters for which indemnity is excluded pursuant to
Sections 3.4(a) or 3.4(d).

 

7



--------------------------------------------------------------------------------

4.3 Timing. An Expense Advance pursuant to Section 4.1 will be made within
ten (10) business days after the receipt by the Corporation of a written
statement or statements from Indemnitee requesting such Expense Advance (which
statement or statements will include, if requested by the Corporation,
reasonable detail underlying the Expenses for which the Expense Advance is
requested), whether such request is made prior to or after final disposition of
such Proceeding. In connection with any request for an Expense Advance,
Indemnitee shall not be required to provide any documentation or information to
the extent that the provision thereof would undermine or otherwise jeopardize
attorney-client privilege. Such request must be accompanied by or preceded by
the Undertaking, if then required by the DGCL or any other applicable law.

ARTICLE 5

CONTRIBUTION IN THE EVENT OF JOINT LIABILITY

5.1 Contribution by Corporation.

(a) Whether or not the indemnification or expense advancement provided in
Articles 3 or 4, respectively, is available, in respect of any Proceeding in
which the Corporation is jointly liable with Indemnitee (or would be if joined
in such Proceeding), the Corporation shall pay, in the first instance, the
entire amount of any Expenses or Losses of such Proceeding without requiring
Indemnitee to contribute to such payment and the Corporation hereby waives and
relinquishes any right of contribution it may have against Indemnitee. The
Corporation shall not enter into any settlement of any Proceeding in which the
Corporation is jointly liable with Indemnitee (or would be if joined in such
Proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.

(b) Without diminishing or impairing the obligations of the Corporation set
forth in the preceding Section 5.1(a), if, for any reason, Indemnitee shall
elect or be required to pay all or any portion of any judgment or settlement in
any threatened, pending or completed action, suit or Proceeding in which the
Corporation is jointly liable with Indemnitee (or would be if joined in such
Proceeding), the Corporation shall pay to Indemnitee the entire amount of any
judgment or settlement of such Proceeding without requiring Indemnitee to
contribute to such payment and the Corporation hereby waives and relinquishes
any right of contribution it may have against Indemnitee. Indemnitee shall not
enter into any settlement of any Proceeding in which the Corporation is jointly
liable with Indemnitee (or would be if joined in such Proceeding) unless such
settlement provides for a full and final release of all claims asserted against
the Corporation.

(c) To the fullest extent permitted by law, if the indemnification provided for
in this Agreement is unavailable to Indemnitee for any reason whatsoever
(including due to an election by Indemnitee), the Corporation, in lieu of
indemnifying Indemnitee, will contribute to the amount of Expenses and Losses
actually and reasonably incurred or paid by Indemnitee in connection with any
Proceeding in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Corporation and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding and/or (ii) the relative
fault of the Corporation (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

5.2 Indemnification for Contribution Claims by Others. To the fullest extent
permitted by law, the Corporation will fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by other officers,
directors or employees of the Corporation who may be jointly liable with
Indemnitee for any Loss or Expense arising from a Proceeding.

 

8



--------------------------------------------------------------------------------

5.3 Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Corporation for a portion of any Losses in
respect of a Proceeding but not for the total amount thereof, the Corporation
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

ARTICLE 6

PROCEDURES AND PRESUMPTIONS FOR THE

DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION

6.1 Notification of Claims; Request for Indemnification. Indemnitee agrees to
notify promptly the Corporation in writing of any claim made against Indemnitee
for which indemnification will or could be sought under this Agreement,
including such documentation and information as is available to the Indemnitee
and is necessary to determine whether and to what extent the Indemnitee is
entitled to indemnification; provided, however, that a delay in giving such
notice will not deprive Indemnitee of any right to be indemnified under this
Agreement unless, and then only to the extent that, the Corporation did not
otherwise learn of the Proceeding and such delay is materially prejudicial to
the Corporation’s ability to defend such Proceeding; and, provided, further,
however, that notice will be deemed to have been given without any action on the
part of Indemnitee in the event the Corporation is a party to the same
Proceeding. The omission to notify the Corporation will not relieve the
Corporation from any liability for indemnification which it may have to
Indemnitee otherwise than under this Agreement. Indemnitee may deliver to the
Corporation a written request to have the Corporation indemnify and hold
harmless Indemnitee in accordance with this Agreement. Subject to Section 6.9,
such request may be delivered from time to time and at such time(s) as
Indemnitee deems appropriate in his or her sole discretion. Following such a
written request for indemnification, Indemnitee’s entitlement to indemnification
shall be determined according to Section 6.2. The Secretary of the Corporation
will, promptly upon receipt of such a request for indemnification, advise the
Board of Directors in writing that Indemnitee has requested indemnification. The
Corporation will be entitled to participate in any Proceeding at its own
expense.

6.2 Determination of Right to Indemnification. Upon written request by
Indemnitee for indemnification pursuant to Section 6.1 with respect to any
Proceeding, a determination with respect to Indemnitee’s entitlement thereto
shall be made by one of the following methods, at the election of Indemnitee:
(a) so long as there are Disinterested Directors with respect to such
Proceeding, a majority vote of the Disinterested Directors, even if less than a
quorum of the Board of Directors, (b) so long as there are Disinterested
Directors with respect to such Proceeding, a committee of such Disinterested
Directors designated by a majority vote of such Disinterested Directors, even
though less than a quorum of the Board of Directors or (c) Independent Counsel
in a written opinion delivered to the Board of Directors, a copy of which will
also be delivered to Indemnitee. The election by Indemnitee to use a particular
person, persons or Enterprise to make such determination is to be included in
the written request for indemnification submitted by Indemnitee (and if no
election is made in the request it will be assumed that Indemnitee has elected
the Independent Counsel to make such determination). The person, persons or
Enterprise chosen to make a determination under this Agreement of the
Indemnitee’s entitlement to indemnification will act reasonably and in good
faith in making such determination.

6.3 Selection of Independent Counsel. If the determination of entitlement to
indemnification pursuant to Section 6.2 will be made by an Independent Counsel,
the Independent Counsel shall be selected as provided in this Section 6.3. The
Independent Counsel shall be selected by the Board of Directors. The Corporation
shall give written notice to Indemnitee advising him or her of the identity of
the Independent Counsel so selected. The Indemnitee may, within ten (10) days
after such written notice of selection is given, deliver to the Corporation a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in this Agreement, and

 

9



--------------------------------------------------------------------------------

the objection will set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected will act
as Independent Counsel. If a written objection is made and substantiated, the
Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit. If, within thirty (30) days after submission by Indemnitee of
a written request for indemnification pursuant to Section 6.1, no Independent
Counsel is selected, or an Independent Counsel for which an objection thereto
has been properly made remains unresolved, either the Corporation or Indemnitee
may petition the Chancery Court or other court of competent jurisdiction for
resolution of any objection that has been made by Indemnitee to the
Corporation’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court may designate, and the person with respect to whom all objections are
so resolved or the person so appointed will act as Independent Counsel under
Section 6.2. The Corporation will pay any and all fees and expenses incurred by
such Independent Counsel in connection with acting pursuant to Section 6.2, and
the Corporation will pay all fees and expenses incident to the procedures of
this Section 6.3, regardless of the manner in which such Independent Counsel was
selected or appointed.

6.4 Burden of Proof. In making a determination with respect to entitlement to
indemnification hereunder, the person, persons or entity making such
determination will presume that Indemnitee is entitled to indemnification under
this Agreement. Anyone seeking to overcome this presumption will have the burden
of proof and the burden of persuasion, by clear and convincing evidence. In
making a determination with respect to entitlement to indemnification hereunder
which under this Agreement, the Constituent Documents or applicable law requires
a determination of Indemnitee’s good faith and/or whether Indemnitee acted in a
manner which he or she reasonably believed to be in or not opposed to the best
interests of the Corporation and/or with respect to any criminal Proceeding,
whether Indemnitee had reasonable cause to believe his or her conduct was
unlawful, the person, persons or Enterprise making such determination will
presume that Indemnitee has at all times acted in good faith and in a manner he
or she reasonably believed to be in or not opposed to the best interests of the
Corporation and, with respect to any criminal Proceeding, he or she had no
reasonable cause to believe his or her conduct was unlawful. Anyone seeking to
overcome this presumption will have the burden of proof and the burden of
persuasion, by clear and convincing evidence. Indemnitee will be deemed to have
acted in good faith if Indemnitee’s action with respect to a particular
Enterprise (that Indemnitee is or was serving at the request of the Corporation
on behalf of) is based on the records or books of account of such Enterprise,
including financial statements, or on information supplied to Indemnitee by the
officers of such Enterprise in the course of their duties, or on the advice of
legal counsel for such Enterprise or on information or records given or reports
made to such Enterprise by an independent certified public accountant or by an
appraiser or other expert selected by such Enterprise; provided, however, that
this sentence will not be deemed to limit in any way the other circumstances in
which Indemnitee may be deemed to have met such standard of conduct. In
addition, the knowledge and/or actions, or failure to act, of any other
director, manager, officer, agent or employee of such Enterprise will not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.

6.5 No Presumption in Absence of a Determination or As Result of an Adverse
Determination; Presumption Regarding Success. Neither the failure of any person,
persons or Enterprise chosen to make a determination as to whether Indemnitee
has met any particular standard of conduct or had any particular belief to make
such determination, nor an actual determination by such person, persons or
Enterprise that Indemnitee has not met such standard of conduct or did not have
such belief, prior to or after the commencement of legal proceedings by
Indemnitee to secure a judicial determination that Indemnitee should be
indemnified under this Agreement under applicable law, will be a defense to
Indemnitee’s claim or create a presumption that Indemnitee has not met any
particular standard of conduct or did not have any particular belief. In
addition, the termination of any Proceeding

 

10



--------------------------------------------------------------------------------

by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, will not
create a presumption that Indemnitee did not meet any particular standard of
conduct and with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that his or her conduct was unlawful, or that
Indemnitee had any particular belief or that a court has determined that
indemnification is not permitted by this Agreement or applicable law. In the
event that any Proceeding to which Indemnitee is a party is resolved in any
manner other than by final adverse judgment (as to which all rights of appeal
therefrom have been exhausted or lapsed) against Indemnitee (including, without
limitation, settlement of such Proceeding with or without payment of money or
other consideration) it will be presumed that Indemnitee has been successful on
the merits or otherwise in such Proceeding.

6.6 Timing of Determination. The Corporation will use its reasonable best
efforts to cause any determination required to be made pursuant to Section 6.2
to be made as promptly as practicable after Indemnitee has submitted a written
request for indemnification pursuant to Section 6.1. If the person, persons or
Enterprise chosen to make a determination does not make such determination
within thirty (30) days after the later of the date (a) the Corporation receives
Indemnitee’s request for indemnification pursuant to Section 6.1 and (b) on
which an Independent Counsel is selected pursuant to Section 6.3, if applicable
(and all objections to such person, if any, have been resolved), the requisite
determination of entitlement to indemnification will be deemed to have been made
and Indemnitee will be entitled to such indemnification, so long as
(i) Indemnitee has fulfilled his or her obligations pursuant to Section 6.8 and
(ii) such indemnification is not prohibited under applicable law; provided,
however, that such thirty (30) day period may be extended for a reasonable time,
not to exceed an additional fifteen (15) days, if the person, persons or
Enterprise making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining of
or evaluating of documentation and/or information relating thereto.

6.7 Timing of Payments. All payments of Expenses, including any Expense Advance,
and other amounts by the Corporation to the Indemnitee pursuant to this
Agreement will be made as soon as practicable after a written request or demand
therefor by Indemnitee is presented to the Corporation, but in no event later
than ten (10) business days after (a) such demand is presented or (b) such later
date as a determination of entitlement to indemnification is made in accordance
with Section 6.6, if applicable; provided, however, that an Expense Advance will
be made within the time provided in Section 4.3.

6.8 Cooperation. Indemnitee will cooperate with the person, persons or
Enterprise making a determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or Enterprise, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
Enterprise making such determination will be borne by the Corporation
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Corporation will indemnify Indemnitee therefor and will
hold Indemnitee harmless therefrom.

6.9 Time for Submission of Request. Indemnitee will be required to submit any
request for Indemnification pursuant to this Article 6 within a reasonable time,
not to exceed two (2) years, after any judgment, order, settlement, dismissal,
arbitration award, conviction, acceptance of a plea of nolo contendere (or its
equivalent) or other full or partial final determination or disposition of the
Proceeding (with the latest date of the occurrence of any such event to be
considered the commencement of the two (2) year period).

 

11



--------------------------------------------------------------------------------

ARTICLE 7

LIABILITY INSURANCE

7.1 Corporation Insurance. Subject to Section 7.3, the Corporation shall obtain
and maintain a policy or policies of insurance with one or more reputable
insurance companies providing Indemnitee with coverage in such amount as will be
determined by the Board of Directors for Losses and Expenses paid or incurred by
Indemnitee as a result of acts or omissions of Indemnitee in his or her
Corporate Status, and to ensure the Corporation’s performance of its
indemnification obligations under this Agreement; provided, however, that in all
policies of director and officer liability insurance obtained by the
Corporation, Indemnitee shall be named as an insured party in such manner as to
provide Indemnitee with the same rights and benefits as are afforded to the most
favorably insured directors or officers, as applicable, of the Corporation under
such policies. Any reductions to the amount of director and officer liability
insurance coverage maintained by the Corporation as of the date hereof shall be
subject to the approval of the Board of Directors to ensure the Corporation’s
performance of its obligations under this Agreement.

7.2 Notice to Insurers. If, at the time of receipt by the Corporation of a
notice from any source of a Proceeding as to which Indemnitee is a party or
participant, the Corporation will give prompt notice of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies,
and the Corporation will provide Indemnitee with a copy of such notice and
copies of all subsequent correspondence between the Corporation and such
insurers related thereto. The Corporation will thereafter take all necessary or
desirable actions to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

7.3 Insurance Not Required. Notwithstanding Section 7.1, the Corporation will
have no obligation to obtain or maintain the insurance contemplated by
Section 7.1 if the Board of Directors determines in good faith that such
insurance is not available on commercially reasonable terms, if the premium
costs for such insurance are disproportionately high compared to the amount of
coverage provided, or if the coverage provided by such insurance is limited by
exclusions so as to provide an insufficient benefit. The Corporation will
promptly notify Indemnitee of any such determination not to provide insurance
coverage.

ARTICLE 8

REMEDIES OF INDEMNITEE

8.1 Action by Indemnitee. In the event that (a) a determination is made pursuant
to Article 6 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (b) an Expense Advance is not timely made
pursuant to Section 4.3 of this Agreement, (c) no determination of entitlement
to indemnification is made within the applicable time periods specified in
Section 6.6 or (d) payment of indemnified amounts is not made within the
applicable time periods specified in Section 6.7, Indemnitee will be entitled to
an adjudication in an appropriate court of the State of Delaware, or in any
other court of competent jurisdiction, of his or her entitlement to such
indemnification or payment of an Expense Advance. Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The provisions of Delaware law (without regard to its
conflict of laws rules) will apply to any such arbitration. The Corporation will
not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration.

8.2 De Novo Review if Prior Adverse Determination. In the event that a
determination is made pursuant to Article 6 that Indemnitee is not entitled to
indemnification, any judicial proceeding or

 

12



--------------------------------------------------------------------------------

arbitration commenced pursuant to this Article 8 will be conducted in all
respects as a de novo trial or arbitration, as applicable, on the merits and
Indemnitee will not be prejudiced by reason of that adverse determination. In
any judicial proceeding or arbitration commenced pursuant to this Article 8,
Indemnitee will be presumed to be entitled to indemnification under this
Agreement, the Corporation will have the burden of proving Indemnitee is not
entitled to indemnification and the Corporation may not refer to or introduce
evidence of any determination pursuant to Article 6 adverse to Indemnitee for
any purpose. If Indemnitee commences a judicial proceeding or arbitration
pursuant to this Article 8, Indemnitee will not be required to reimburse the
Corporation for any Expense Advance made pursuant to Article 4 until a final
determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).

8.3 Corporation Bound by Favorable Determination by Reviewing Party. If a
determination is made that Indemnitee is entitled to indemnification pursuant to
Article 6, the Corporation will be bound by such determination in any judicial
proceeding or arbitration commenced pursuant to this Article 8, absent (a) a
misstatement by Indemnitee of a material fact or an omission of a material fact
necessary to make Indemnitee’s statements in connection with the request for
indemnification not materially misleading or (b) a prohibition of such
indemnification under law.

8.4 Corporation Bears Expenses if Indemnitee Seeks Adjudication. In the event
that Indemnitee, pursuant to this Article 8, seeks a judicial adjudication or
arbitration of his or her rights under, or to recover damages for breach of,
this Agreement, any other agreement for indemnification, the indemnification or
advancement of expenses provisions in the Constituent Documents, payment of
Expenses in advance or contribution hereunder or to recover under any director
and officer liability insurance policies maintained by the Corporation, the
Corporation will, to the fullest extent permitted by law, indemnify and hold
harmless Indemnitee against any and all Expenses which are actually and
reasonably paid or incurred by Indemnitee in connection with such judicial
adjudication or arbitration, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, payment of Expenses in
advance or contribution or insurance recovery. In addition, if requested by
Indemnitee, the Corporation will (within fifteen (15) days after receipt by the
Corporation of the written request therefor), pay as an Expense Advance such
Expenses, to the fullest extent permitted by law.

8.5 Corporation Bound by Provisions of this Agreement. The Corporation will be
precluded from asserting in any judicial or arbitration proceeding commenced
pursuant to this Article 8 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and will stipulate in any such
judicial or arbitration proceeding that the Corporation is bound by all the
provisions of this Agreement.

ARTICLE 9

NON-EXCLUSIVITY, SUBROGATION; NO DUPLICATIVE PAYMENTS

9.1 Non-Exclusivity. The rights of indemnification and to receive Expense
Advances as provided by this Agreement will not be deemed exclusive of any other
rights to which Indemnitee may at any time be entitled under applicable law, the
Constituent Documents, any insurance policy, any other agreement, a vote of
equityholders, a resolution of the directors or otherwise. To the extent
Indemnitee otherwise would have any greater right to indemnification or payment
of any advancement of Expenses under any other provisions under applicable law,
the Constituent Documents, any insurance policy, any agreement, vote of
equityholders, a resolution of the directors or otherwise, Indemnitee will be
entitled under this Agreement to such greater right. No amendment, alteration or
repeal of this Agreement or of any provision hereof limits or restricts any
right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee prior to such amendment, alteration or repeal. To the
extent that a change in the DGCL, whether by statute or judicial decision,
permits greater indemnification than

 

13



--------------------------------------------------------------------------------

would be afforded currently under the Constituent Documents and this Agreement,
it is the intent of the parties hereto that Indemnitee enjoy by this Agreement
the greater benefits so afforded by such change. No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy. The indemnification provided under this Agreement shall
continue as to Indemnitee for any action taken or not taken while serving in an
indemnified capacity even though he may have ceased to serve in such capacity at
the time of any action or other covered Proceeding.

9.2 Subrogation. Except as provided in Section 9.3, in the event of any payment
by the Corporation under this Agreement, the Corporation shall be subrogated to
the extent of such payment to all of the rights of recovery of Indemnitee with
respect thereto and Indemnitee will execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Corporation to bring suit to enforce such rights (it
being understood that all of Indemnitee’s reasonable Expenses related thereto
will be borne by the Corporation).

9.3 No Duplicative Payments. The Corporation will not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable (or any Expense
for which advancement is provided) hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise, except as provided in this
Section 9.3. The Corporation’s obligation to indemnify or advance Expenses
hereunder to Indemnitee in respect of Proceedings relating to Indemnitee’s
service at the request of the Corporation as a director, officer, employee,
partner, member, manager, trustee, fiduciary or agent of any other Enterprise
will be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such other Enterprise, except as
provided in this Section 9.3. The Corporation hereby agrees (a) that it is the
indemnitor of first resort (i.e., its obligations to Indemnitee are primary and
any obligation of any Other Indemnitor to advance expenses or to provide
indemnification for the same Expenses or liabilities incurred by Indemnitee are
secondary), (b) that it shall be required to advance the full amount of Expenses
incurred by Indemnitee and shall be liable for the full amount of all Losses to
the extent legally permitted and as required by the terms of this Agreement, the
Constituent Documents (or any other agreement between the Corporation and
Indemnitee), without regard to any rights Indemnitee may have against the Other
Indemnitors and (c) that it irrevocably waives, relinquishes and releases the
Other Indemnitors from any and all claims against the Other Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof.
The Corporation further agrees that no advancement or payment by the Other
Indemnitors on behalf of Indemnitee with respect to any claim for which
Indemnitee has sought indemnification from the Corporation shall affect the
foregoing and the Other Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of Indemnitee against the Corporation. The Corporation and Indemnitee
agree that the Other Indemnitors are express third party beneficiaries of the
terms of this Section 9.3.

9.4 More Favorable Terms. In the event the Corporation enters into an
indemnification agreement with another director or officer, as the case may be,
containing terms more favorable to the indemnitee thereof than the terms
contained herein, Indemnitee will be afforded the benefit of such more favorable
terms and such more favorable terms will be deemed incorporated by reference
herein as if set forth in full herein. As promptly as practicable following the
execution thereof, the Corporation will (a) send a copy of the agreement
containing more favorable terms to Indemnitee, and (b) prepare, execute and
deliver to Indemnitee an amendment to this Agreement containing such more
favorable terms.

 

14



--------------------------------------------------------------------------------

ARTICLE 10

DEFENSE OF PROCEEDINGS

10.1 Corporation Assuming the Defense. Subject to Section 10.3 below, in the
event the Corporation is obligated to pay in advance the Expenses of any
Proceeding pursuant to Article 4, the Corporation will be entitled, by written
notice to Indemnitee, to assume the defense of such Proceeding, with counsel
approved by Indemnitee, which approval will not be unreasonably withheld. The
Corporation will identify the counsel it proposes to employ in connection with
such defense as part of the written notice sent to Indemnitee notifying
Indemnitee of the Corporation’s election to assume such defense, and Indemnitee
will be required, within ten (10) days following Indemnitee’s receipt of such
notice, to inform the Corporation of its approval of such counsel or, if it has
objections, the reasons therefor. If such objections cannot be resolved by the
parties, the Corporation will identify alternative counsel, which counsel will
also be subject to approval by Indemnitee in accordance with the procedure
described in the prior sentence.

10.2 Right of Indemnitee to Employ Counsel. Following approval of counsel by
Indemnitee pursuant to Section 10.1 and retention of such counsel by the
Corporation, the Corporation will not be liable to Indemnitee under this
Agreement for any fees and expenses of counsel subsequently incurred by
Indemnitee with respect to the same Proceeding; provided, however, that
(a) Indemnitee has the right to employ counsel in any such Proceeding at
Indemnitee’s expense and (b) the Corporation will be required to pay the fees
and expenses of Indemnitee’s counsel if (i) the employment of counsel by
Indemnitee has been previously authorized by the Corporation, (ii) Indemnitee
reasonably concludes that there is an actual or potential conflict between the
Corporation (or any other person or persons included in a joint defense) and
Indemnitee in the conduct of such defense or representation by such counsel
retained by the Corporation or (iii) the Corporation does not continue to retain
the counsel approved by Indemnitee.

10.3 Corporation Not Entitled to Assume Defense. Notwithstanding Section 10.1,
the Corporation will not be entitled to assume the defense of any Proceeding
brought by or on behalf of the Corporation or any Proceeding as to which
Indemnitee has reasonably made the conclusion provided for in
Section 10.2(b)(ii).

ARTICLE 11

SETTLEMENT

11.1 Corporation Bound by Provisions of this Agreement. Notwithstanding anything
in this Agreement to the contrary, the Corporation will have no obligation to
indemnify Indemnitee under this Agreement for any amounts paid in settlement of
any Proceeding effected without the Corporation’s prior written consent.

11.2 When Indemnitee’s Prior Consent Required. The Corporation will not, without
the prior written consent of Indemnitee, consent to the entry of any judgment
against Indemnitee or enter into any settlement or compromise which (a) includes
an admission of fault of Indemnitee, any non-monetary remedy imposed on
Indemnitee or a Loss for which Indemnitee is not wholly indemnified hereunder or
(b) with respect to any Proceeding with respect to which Indemnitee may be or is
made a party or a participant or may be or is otherwise entitled to seek
indemnification hereunder, does not include, as an unconditional term thereof,
the full release of Indemnitee from all liability in respect of such Proceeding,
which release will be in form and substance reasonably satisfactory to
Indemnitee. Neither the Corporation nor Indemnitee will unreasonably withhold
its consent to any proposed settlement; provided, however, that Indemnitee may
withhold consent to any settlement that does not provide a full and
unconditional release of Indemnitee from all liability in respect of such
Proceeding.

 

15



--------------------------------------------------------------------------------

ARTICLE 12

DURATION OF AGREEMENT

12.1 Duration of Agreement. This Agreement will continue until and terminate
upon the latest of (a) the statute of limitations applicable to any claim that
could be asserted against an Indemnitee with respect to which Indemnitee may be
entitled to indemnification and/or an Expense Advance under this Agreement,
(b) ten (10) years after the date that Indemnitee has ceased to serve as a
director or officer of the Corporation or as a director, officer, employee,
partner, member, manager, fiduciary or agent of any other Enterprise which
Indemnitee served at the request of the Corporation or (c) if, at the later of
the dates referred to in (a) and (b) above, there is pending a Proceeding in
respect of which Indemnitee is granted rights of indemnification or the right to
an Expense Advance under this Agreement or a Proceeding commenced by Indemnitee
pursuant to Article 8 of this Agreement, one (1) year after the final
termination of such Proceeding, including any and all appeals.

ARTICLE 13

MISCELLANEOUS

13.1 Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties in respect of the subject matter hereof and
supersedes all prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof; provided, however, that it is agreed that the provisions
contained in this Agreement are a supplement to, and not a substitute for, any
provisions regarding the same subject matter contained in the Constituent
Documents and any employment or similar agreement between the parties.

13.2 Assignment; Binding Effect; Third Party Beneficiaries. No party may assign
either this Agreement or any of its rights, interests or obligations hereunder
without the prior written approval of the other party and any such assignment by
a party without prior written approval of the other parties will be deemed void
ab initio and not binding on such other parties. All of the terms, agreements,
covenants, representations, warranties and conditions of this Agreement are
binding upon, and inure to the benefit of and are enforceable by, the parties
and their respective successors, permitted assigns, heirs, executors and
personal and legal representatives. Except as set forth in Sections 3.1(c) and
9.3, there are no third party beneficiaries having rights under or with respect
to this Agreement. The Corporation shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all or a substantial part, of the business and/or assets of
the Corporation, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director, officer,
employee, or agent of the Corporation or of any other enterprise at the
Corporation’s request.

13.3 Notices. All notices, requests and other communications provided for or
permitted to be given under this Agreement must be in writing and be given by
personal delivery, by certified or registered United States mail (postage
prepaid, return receipt requested), by a nationally recognized overnight
delivery service for next day delivery, or by facsimile transmission, as follows
(or to such other address as any party may give in a notice given in accordance
with the provisions hereof):

 

  (a)

If to the Indemnitee, to the address set forth on the signature page hereto.

 

  (b)

If to the Corporation, to:

 

16



--------------------------------------------------------------------------------

PetroQuest Energy, Inc.

400 E. Kaliste Saloom Road, Suite 6000

Lafayette, Louisiana 70508

Attention: President and General Counsel

Facsimile: (337) 232-0044

With a copy (which shall not constitute notice) to:

Porter Hedges LLP

1000 Main Street, Suite 3600

Houston, Texas 77002

Attention: E. James Cowen

Facsimile: (713) 228-1331

All notices, requests or other communications will be effective and deemed given
only as follows: (a) if given by personal delivery, upon such personal delivery,
(b) if sent by certified or registered mail, on the fifth (5th) business day
after being deposited in the United States mail, (c) if sent for next day
delivery by overnight delivery service, on the date of delivery as confirmed by
written confirmation of delivery, or (d) if sent by facsimile, upon the
transmitter’s confirmation of receipt of such facsimile transmission, except
that if such confirmation is received after 5:00 p.m. (in the recipient’s time
zone) on a business day, or is received on a day that is not a business day,
then such notice, request or communication will not be deemed effective or given
until the next succeeding business day. Notices, requests and other
communications sent in any other manner, including by electronic mail, will not
be effective.

13.4 Specific Performance; Remedies. Each party acknowledges and agrees that the
other party would be damaged irreparably if any provision of this Agreement were
not performed in accordance with its specific terms or were otherwise breached.
Accordingly, the parties will be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and its provisions in any action or proceeding instituted in any
state or federal court sitting in the State of Delaware having jurisdiction over
the parties and the matter, in addition to any other remedy to which they may be
entitled, at law or in equity. Except as expressly provided herein, the rights,
obligations and remedies created by this Agreement are cumulative and in
addition to any other rights, obligations or remedies otherwise available at law
or in equity. Except as expressly provided herein, nothing herein will be
considered an election of remedies.

13.5 Submission to Jurisdiction. Any Proceeding seeking to enforce any provision
of, or based on any matter arising out of or in connection with, this Agreement
shall be brought only in the Chancery Court, and each party (i) consents to
submit to the exclusive jurisdiction of the Chancery Court (and of the
appropriate appellate courts therefrom) for purposes of any action or proceeding
arising out of or in connection with this Agreement, (ii) waives any objection
to the laying of venue of any such action or proceeding in the Chancery Court,
and (iii) waives, and agrees not to plead or to make, any claim that any such
action or proceeding brought in the Chancery Court has been brought in an
improper or inconvenient forum. Process in any such action, suit or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.

13.6 Headings. The article and section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

13.7 Governing Law. This Agreement and the legal relations among the parties
shall be governed by and construed and enforced in accordance with the laws of
the State of Delaware, without giving effect to any choice of law principles.

 

17



--------------------------------------------------------------------------------

13.8 Amendment. Except pursuant to the first sentence of Section 9.4, this
Agreement may not be amended or modified except by a writing signed by all of
the parties.

13.9 Extensions; Waivers. Any party may, for itself only, (a) extend the time
for the performance of any of the obligations of any other party under this
Agreement, (b) waive any inaccuracies in the representations and warranties of
any other party contained herein or in any document delivered pursuant hereto
and (c) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein. Any such extension or waiver will be
valid only if set forth in a writing signed by the party to be bound thereby. No
waiver by any party of any default, misrepresentation or breach of warranty or
covenant hereunder, whether intentional or not, may be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence. Neither the failure nor any delay on the part of any
party to exercise any right or remedy under this Agreement will operate as a
waiver thereof, nor will any single or partial exercise of any right or remedy
preclude any other or further exercise of the same or of any other right or
remedy.

13.10 Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all documented and reasonable expenses (of the
types described in the definition of Expenses) incurred by Indemnitee with
respect to such action. In the event of an action instituted by or in the name
of the Corporation under this Agreement or to enforce or interpret any of the
terms of this Agreement, Indemnitee shall be entitled to be paid all expenses
(of the types described in the definition of Expenses) in defense of such action
(including with respect to Indemnitee’s counterclaims and cross claims made in
such action).

13.11 Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof; provided, however,
that if any provision of this Agreement, as applied to any party or to any
circumstance, is judicially determined not to be enforceable in accordance with
its terms, the parties agree that the court judicially making such determination
may modify the provision in a manner consistent with its objectives such that it
is enforceable, and/or to delete specific words or phrases, and in its modified
form, such provision will then be enforceable and will be enforced.

13.12 Counterparts; Effectiveness. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. This Agreement will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, which delivery may be made by exchange of
copies of the signature page by facsimile, portable document format (.pdf), or
other electronic transmission.

13.13 Construction. This Agreement has been freely and fairly negotiated among
the parties. If an ambiguity or question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of the authorship of any provision of this Agreement. Any reference to
any law will be deemed also to refer to such law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties intend that each
representation, warranty,

 

18



--------------------------------------------------------------------------------

and covenant contained herein will have independent significance. If any party
has breached any representation, warranty, or covenant contained herein in any
respect, the fact that there exists another representation, warranty or covenant
relating to the same subject matter (regardless of the relative levels of
specificity) which the party has not breached will not detract from or mitigate
the fact that the party is in breach of the first representation, warranty, or
covenant. Time is of the essence in the performance of this Agreement.

[Signature pages follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

PETROQUEST ENERGY, INC. By:                                                    

Name:   Title:  

 

Indemnification Agreement Signature Page



--------------------------------------------------------------------------------

INDEMNITEE  

 

Signature  

 

Print Name

 

Address:            

 

Indemnification Agreement Signature Page